TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                     NO. 03-11-00615-CR
                                     NO. 03-11-00616-CR
                                     NO. 03-11-00617-CR
                                     NO. 03-11-00618-CR
                                     NO. 03-11-00619-CR
                                     NO. 03-11-00620-CR
                                     NO. 03-11-00621-CR
                                     NO. 03-11-00622-CR
                                     NO. 03-11-00623-CR


                               Renny Earl Harvard, Appellant

                                                 v.

                                   State of Texas, Appellee

    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
    NOS. D-1-DC-11-202931, 301196, 301232, 301233, 301248, 301264, 301397, 301459, 301552,
                 HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Renny Earl Harvard’s motion to dismiss the appeal is granted. See Tex.

R. App. P. 42.2(a). The appeal is dismissed.



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: December 13, 2011

Do Not Publish